DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2019/0133255) in view of Segel et al. (US 5,323,549), herein Segel.
Regarding claim 1, Sullivan discloses an easy removal prevention footwear apparatus comprising: a footwear (footwear 300); a medial opening (opening 304M); a lateral opening (opening 304L); a first band (second strap section 320B); a second band (first strap section 320A); a fastener (lock 330); the footwear comprising a toe section, a medial quarter, a lateral quarter, a counter section, a vamp, a topline (Fig. 3C), and a sole (sole structure 204); a first proximal end of the first elastic band being internally connected to the footwear; a second proximal end of the second elastic band being internally connected to the footwear, opposite of the first proximal end (paragraph 0064, lines 25-31); the medial opening and the lateral opening traversing into the counter section (openings in the rear heel 
Sullivan does not specifically disclose that the bands are elastic. Segel teaches an article of footwear having a first elastic band (arm member 7) slidably traversing through a medial opening (aperture 66) and adjustably attaching at the rear of the footwear, and a second elastic band (end portion 3) slidably traversing through a lateral opening (aperture 64) and adjustably attaching at the rear of the footwear. The straps are elastic in nature to provide enhanced comfort and shock absorption while promoting proper foot positioning and stress dispersement (column 4, line 55-column 6, line 47; Fig. 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide bands which are elastic, as taught by Segel, to the footwear of Sullivan, in order to provide enhanced comfort and shock absorption while promoting proper foot positioning and stress dispersement.
Regarding claim 2, Sullivan discloses the toe section and the counter section being positioned opposite of each other; the toe section and the counter section being connected onto the sole; the medial quarter and the lateral quarter being extended from the toe section to the counter section; the medial quarter and the lateral quarter being connected to the sole, the toe section, and the counter section; the vamp and the sole being oppositely positioned of each other; the vamp being tensionably connected to the toe section, the medial quarter, and the lateral quarter (by track/slider 230T/S, ankle strap 240); the topline being terminally delineated by the vamp, the medial quarter, the lateral quarter, and the counter section; and the topline and the sole being oppositely positioned of each other (Fig. 3C).
Regarding claim 3, Sullivan discloses the first proximal end being terminally connected to the sole; the first proximal end being positioned adjacent to the toe section and the medial quarter; the 
Regarding claim 4, Sullivan discloses the first distal end being externally positioned to the counter section; the second distal end being externally positioned to the counter section; the medial opening being positioned adjacent to the medial quarter and the topline; and the lateral opening being positioned adjacent to the lateral quarter and the topline (paragraph 0065; Fig. 3B, 4A-C).
Regarding claim 5, Sullivan discloses the first elastic band further comprising a first dorsal section, a first ankle section, and a first cross section; the second elastic band further comprising a second dorsal section, a second ankle section, and a second cross section; the first dorsal section being extended from the first proximal end to the first cross section; the first ankle section being extended from the first cross section to the first distal end; the second dorsal section being extended from the second proximal end to the second cross section; and the second ankle section being extended from the second cross section to the second distal end (paragraphs 0064-0065).
Regarding claim 6, Sullivan discloses the first cross section and the second cross section being positioned adjacent to each other; and the first cross section and the second cross section being positioned adjacent to the vamp (paragraph 0064, lines 21-25; Fig. 3E).
Regarding claim 7, Sullivan discloses the first dorsal section being positioned across the medial quarter; the second dorsal section being positioned across the lateral quarter; the first ankle section being positioned along the lateral quarter; and the second ankle section being positioned along the medial quarter (paragraphs 0064-0065; Fig. 5A).
Regarding claim 8, Sullivan discloses the fastener comprising a first interlocking fastener (lateral side of lock 330) and a second interlocking fastener (medial side of lock 330); the first interlocking fastener being adjustably connected to the first distal end; and the second interlocking fastener being adjustably connected to the second distal end (paragraph 0070-0071; Fig. 4A-4G).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Segel, as applied to claim 1, further in view of Sakai (US 2014/0259781).
The combination of Sullivan and Segel does not disclose a flap. Sakai teaches an article of footwear having a rear closure strap (heel support member 34) and rear opening (opening 128a). The closure strap and opening are covered by a flap (flap 142); the flap being terminally connected to the counter section, adjacent to the topline; and the strap/opening being perimetrically enclosed by the flap. The flap includes a fastening mechanism (hook and loop fasteners); and the fastening mechanism being integrated in between the flap and the counter section (paragraph 0028; Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover flap, as taught by Sakai, over the rear fastener and band ends of the combination of Sullivan and Segel in order to cover the fastening mechanism when not in use, protecting the elements from damage and hiding them from view.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732